Citation Nr: 1535029	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to herbicides or secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy and the reopened issue of entitlement to service connection for type II diabetes mellitus are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for type II diabetes mellitus and a heart disorder was initially denied in a May 2003 rating decision on the bases that , inter alia, the Veteran did not serve in the Republic of Vietnam and was not otherwise exposed to herbicides during his active service.  The Veteran did not appeal this decision nor was new and material evidence received within the appeal period.  

2.  Evidence received since the May 2003 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the claims of entitlement to service connection for type II diabetes mellitus and a heart disorder.

3.  The Board finds that the Veteran set foot on land in the Republic of Vietnam and is presumed to have been exposed to herbicides during that time.

4.  It is presumed that the Veteran's diagnosed coronary artery disease (claimed as a heart disorder) is the result of herbicide exposure.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied the Veteran's claims of service connection for type II diabetes mellitus and a heart disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for a heart disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for coronary artery disease (claimed as a heart disorder) have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Framework

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

II.  New and Material Analysis

A May 2003 rating decision denied the claims of service connection for type II diabetes mellitus and a heart condition.  The Veteran had alleged that both diseases were due to exposure to herbicides while serving in the Republic of Vietnam (RVN), and the RO denied these claims, inter alia, on the bases that the evidence did not show that the Veteran served in RVN or was otherwise exposed to herbicides during his active service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In January 2011, the Veteran submitted a buddy statement from a fellow veteran who claims to have served with him and who states that while stationed in Naha Air Force Base, Okinawa, Japan, they flew to RVN once a week and were exposed to Agent Orange.  

As this statement was not before VA at the time of the prior denial, it is new.  As it provides evidence that the Veteran did serve in RVN, thereby potentially allowing him to obtain service connection on a presumptive basis, it is material.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the May 2003 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claims for service connection.  Thus, reopening of the Veteran's claims of service connection for type II diabetes mellitus and a heart condition is warranted.  The Board will proceed to address the merits of the claim of service connection for a heart disorder in the first instance; as the Board is granting service connection, which is a full grant of the benefit sought, the Veteran is not prejudiced by this action.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The claim of service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below.

III.  Service Connection Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran may also attain service connection through the law and applicable regulatory provisions pertaining to herbicide exposure, including exposure to Agent Orange.  They provide that a veteran who, during active military, naval, or air service, served in the RVN during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The law and regulations further list the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  This presumption is not warranted for any disease other than those for which the Secretary of VA has specifically identified.  38 U.S.C.A. § 1116.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

IV.  Service Connection Analysis

The Veteran seeks service connection for a heart disorder.  He has alleged that this disease is due to exposure to herbicides while serving in RVN.  For the reasons that follow, the Board finds that service connection for coronary artery disease warranted.

A review of the Veteran's service personnel records shows that he was an aircraft mechanic who served at Naha Air Force Base, Okinawa, Japan (Naha AFB), from May 1963 to November 1964.  See AF Form 7.  His personnel records and service treatment records are silent for service in RVN.  Queries of the Personnel Information Exchange System (PIES) did not show service in RVN.  A query of the Joint Services Record Research Center (JSRRC) did not reveal any temporary duty assignments to RVN.

Nonetheless, the Veteran has alleged that as part of his duties at Naha AFB, he flew to RVN once a week.  See December 2010 and February 2002 Statements in Support of Claim.  He stated that he was exposed to Agent Orange during the flights and that he saw Agent Orange inside storage buildings in Da Nang, RVN.  Resolving any reasonable doubt in the Veteran's favor, the Board construes this statement to contend that he actually set foot in RVN.  See id.  Additionally, in January 2011, the Veteran submitted a buddy statement from a fellow veteran who claims to have served with him and who states that while stationed in Naha AFB, they flew to RVN once a week and were exposed to Agent Orange.  

The Board finds that the Veteran's post-service accounts of having set foot in RVN are both competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  The Board notes that these accounts are also corroborated by the January 2011 buddy statement of a veteran who served with the Veteran, which the Board also finds to be credible.  See Barr, 21 Vet. App. at 310.

Given a lack of affirmative evidence to the contrary, and based on the specific facts of this case, the Board finds that when reasonable doubt is resolved in the Veteran's favor, the Veteran did set foot in RVN.  See U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517 (2014); Gilbert, 1 Vet. App. at 54.  The Board, therefore, also finds that exposure to herbicides is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. §§ 1116(f), 1154(a); 38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the Veteran is presumed to have been exposed to herbicides.

The Veteran's VA treatment records show that he has a diagnosis of coronary artery disease.  See, e.g., March 2011 Primary Care Note.  Coronary artery disease is a disease the Secretary of VA has found to be associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  Therefore, based on presumed exposure to herbicides during service and the current diagnosis, service connection is warranted for coronary artery disease on a presumptive basis.



ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for type II diabetes mellitus is granted.

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for a heart disorder is granted.

Service connection for coronary artery disease (claimed as a heart disorder) is granted.


REMAND

The Board finds that further development of this appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

The Veteran seeks service connection for his diabetes mellitus and for bilateral lower extremity peripheral neuropathy.  He has alleged that both these diseases are related to exposure to herbicides (which has been conceded), and he has additionally alleged that the neuropathy is secondary to his diabetes.  In reviewing the medical evidence of record, the Board finds that the Veteran has been diagnosed with type I diabetes mellitus and diabetic neuropathies.  See, e.g., March 2011 Primary Care Note.  The Board also notes, however, that June 2007 and August 2008 VA Optometry Note's show a diagnosis of type II diabetes mellitus.  The record also reflects that the Veteran has neuropathies due to his diabetes.

The law and regulations list the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  This presumption is not warranted for any disease other than those for which the Secretary of VA has specifically identified.  38 U.S.C.A. § 1116.  Diabetic neuropathies are not such a disease; and, although the Secretary has determined there to be an association between type II diabetes mellitus and herbicide exposure, a similar determination has not been made with regards to type I diabetes mellitus.  As the record is unclear as to the type of diabetes the Veteran has, remand for such an examination is required to determine the nature and etiology of the disease.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to the claim of service connection for bilateral lower extremity peripheral neuropathy, as the Veteran has claimed this as secondary to his diabetes,  it is inextricably intertwined with that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus.  The entire claims file should be reviewed by the examiner.

The examiner is to determine whether the Veteran has type I or type II diabetes mellitus.  A thorough explanation should be provided and should consider and discuss the lay evidence of record, including the Veteran's statements.  

If the examiner determines that the Veteran has type I diabetes mellitus, the examiner is to answer:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the disease is related to the Veteran's exposure to herbicides in the Republic of Vietnam?  The examiner should presume service in the Republic of Vietnam and exposure to herbicides.

B)  If not, is it at least as likely as not that the disease was incurred in or is otherwise related to the Veteran's active military service?

The examination report must include a complete rationale for all opinions expressed.  The lay evidence of record must be considered and discussed, including the Veteran's statements and the buddy statements submitted in support of his claim.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


